Citation Nr: 0106362	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  96-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to August 
1977.

This appeal arises from January 1996 and April 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The January 1996 decision 
denied the veteran's application to reopen a claim for 
service connection for diabetes mellitus, and also granted an 
increased evaluation for service-connected coronary artery 
disease with hypertension, to 30 percent, effective August 
14, 1995.  The Board notes that the veteran's February 1996 
notice of disagreement (NOD) indicated a desire for a 100 
percent evaluation for coronary artery disease with 
hypertension, for one year following bypass surgery, 
thereafter 30 percent.  His April 1996 substantive appeal 
indicated the same request, noting that "[I] have yet to 
receive the 100 percent for the bypass surgery."  A March 
1996 RO decision granted an effective date of March 29, 1993, 
for the 30 percent evaluation for coronary artery disease 
with hypertension, granted a 100 percent evaluation effective 
April 27, 1993, and a 30 percent evaluation, effective June 
1, 1994.  Thus, the Board finds that the veteran has obtained 
the complete grant of benefits for his service-connected 
coronary artery disease with hypertension that was requested 
in his NOD and substantive appeal, and that no further issues 
of fact or law as to that issue remain for appellate 
adjudication.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the Board has found that the March 1996 RO decision 
constituted a complete grant of benefits, the veteran's July 
1997 statement requesting re-evaluation of his service-
connected coronary artery disease must be construed as a new 
claim for an increased evaluation for that disability.  A May 
1998 RO rating decision increased the evaluation for coronary 
artery disease with hypertension to 60 percent, effective 
July 14, 1997.  As no NOD appears of record subsequent to 
that decision, the Board does not have jurisdiction of that 
issue.  38 C.F.R. §§ 20.200, 20.201 (2000).

By letter dated in August 1996, the veteran was notified that 
the RO acknowledged his request for a personal hearing before 
a traveling section of the Board (Travel Board hearing), and 
indicated that his name had been placed on the list of 
persons wishing to appear for such a hearing.  That letter 
also informed the veteran that "[u]nless we hear otherwise 
from you, your name will remain on the hearing docket for 
travel section of the BVA."  No response to that letter was 
received from the veteran.  By letter dated in August 1998, 
the veteran was requested to clarify his wishes regarding a 
personal hearing.  That letter also stated that "if you do 
not respond within 30 days of the date of this letter, we 
will assume that you still want a hearing before a member of 
the Board at the Chicago Regional Office and we will make 
arrangements to have your case remanded for such a hearing."  
There was no response from the veteran to this letter, and 
the Board found that his request for a hearing before a 
Member of the Board at the RO remained pending.  The Board 
remanded the veteran's claim in November 1998 for the RO to 
schedule the veteran for a Travel Board hearing.  See 38 
U.S.C.A. § 7107 (West Supp. 2000); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2000).

By letters dated in June 2000 the RO advised the veteran that 
his hearing was scheduled for September 18, 2000.  In a 
September 14, 2000 letter the veteran's representative 
informed the RO that the veteran had dislocated his hip, and 
was unable to travel to the hearing.  The letter requested 
that the veteran's hearing be rescheduled in St. Louis, 
Missouri, rather than at the RO in Chicago, Illinois, as the 
veteran lived closer to that site.  A September 2000 letter 
from the RO to the veteran informed him that, since his 
request for a change in his hearing date was not received at 
least two weeks prior to the hearing (see 38 C.F.R. 
§ 20.704(c)), his hearing would remain on the docket for 
September 18.  That letter also informed the veteran that, if 
he failed to appear for the September 18 hearing, his request 
for a hearing would be considered to have been withdrawn.  
The letter also informed the veteran that his claim would be 
forwarded to the Board, that the Board would determine 
whether good cause had been shown to reschedule the hearing 
in St. Louis, and that, at that time, due to the number of 
requests for hearings in St. Louis, it could be more than 
five years before his hearing could be held.

In December 2000 the Board sent the veteran a letter 
requesting clarification as to whether he still desired a 
hearing, and if so, for him to indicate which type of hearing 
he desired.  A February 16, 2001 notation in the claims file 
indicates the veteran did not respond to that letter.  While 
the lack of a response from the veteran forces the Board to 
conclude that the veteran has withdrawn his request for a 
hearing, the Board hereby informs the veteran, as noted at 
the end of this remand decision, that he may again request a 
hearing if he so desires.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The Board notes the April 1999 RO decision on appeal also 
denied the veteran's claim for service connection for bladder 
cancer, as secondary to exposure to herbicides.  As no NOD 
appears of record subsequent to that decision, however, the 
Board does not have jurisdiction of that issue.  See 
38 C.F.R. §§ 20.200, 20.201.


REMAND

The Board notes that in February and March 1996 statements, 
the veteran indicated that he was given medication for 
hyperglycemia in 1968-69 at Oxnard Air Force Base, treated 
for blackouts at Ramstein Air Force Base in 1974, and was 
treated for hyperglycemia at Luke Air Force Base.  He 
asserts, in essence, that the service medical records (SMR's) 
on file are incomplete, as they do not contain records of 
this treatment.  Also, as pointed out by the veteran's 
service representative in written argument dated in November 
2000, a report of a service separation examination is not of 
record.  (The veteran had approximately 24 years of 
continuous active service.)  If the veteran's SMR's are 
incomplete, his claims must be remanded for alternative 
searches for these records.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.159; see also generally Hayre v. West, 
188 F.3d 1327 (1999).

In reviewing the veteran's service medical records, the Board 
finds that he underwent a glucose tolerance test (GTT).  It 
is not clear whether diabetes was suspected during this time 
but, in view of the veteran's contentions and the fact that a 
GTT was performed during service, which has not been 
interpreted, if the RO reopens the claim, the RO should 
consider scheduling the veteran for an examination by an 
endocrinologist for the purpose of interpreting the inservice 
GTT test and addressing the question of whether diabetes 
began during or is causally linked to service.  The Board 
also notes that new regulations have been proposed to add 
diabetes mellitus to the list of diseases associated with 
exposure to certain herbicide agents under 38 U.S.C.A. 
§ 1116(a) and 38 C.F.R. § 3.309(e).  If the proposed 
regulation is promulgated at any time while this case is in 
remand status, the RO should take appropriate action. 

As to the claim for service connection for prostate cancer, 
the veteran's representative has requested an opinion from a 
specialist to determine the primary site of the veteran's 
cancer.  (The RO denied the claim on the basis that the 
medical evidence shows that the primary site of the cancer 
was the bladder, with metastasis to the prostate.)  While the 
pathology report and a report of a subsequent VA examination 
addressing this question are of record, the Board finds that 
a specialist in oncology should review the pathology report 
and provide an opinion on the primary site of the veteran's 
cancer.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt all possible 
alternative searches for the veteran's 
service medical records, to include any 
records  from Oxnard Air Force Base, 
Ramstein Air Force Base, and Luke Air 
Force Base, and a report of a separation 
examination. 

2.  The RO must request an opinion from a 
specialist in oncology, addressing the 
question of whether the primary site of 
the veteran's cancer was in the bladder 
or prostate gland.  The claims file, to 
include the VA pathology report dated in 
July 1998, must be made available to the 
oncologist for review. 

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After completion of the above 
development, the RO should reconsider the 
veteran's application to reopen his claim 
for service connection for diabetes and 
service connection for prostate cancer.  
If the RO reopens the claim for service 
connection for diabetes, the RO must 
undertake any indicated additional 
development, to include an endocrinology 
examination with an opinion as to whether 
it is at least as likely as not that the 
veteran's diabetes mellitus is causally 
linked to service, to include the results 
of a GTT contained in the service medical 
records.

5.  After completion of the development 
noted above, if the determination of 
either claim remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the applicable time to respond.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.




On remand, the veteran may submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


